DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claims 1-20 have been examined.

Response to Arguments
Applicant's arguments filed 8/24/2022 have been fully considered but they are not persuasive.
As to claim 1, Applicant argues:
there is no indication in the cited paragraphs, nor elsewhere in Batlle as far as Applicant can tell, that the card may be configured to default to an inactive state and/or zero balance and only temporarily activates in response to receiving a payment authorization request comprising both a category and amount of an intended transaction by the user. In fact, if anything, the language used in Batlle suggests just the opposite. To explain, if, as explained in the paragraphs cited in the Office Action, the card of Batlle "may be deactivated in accordance with use restrictions," the implication is that the card defaults to an active state and is only deactivated in accordance with a violation of pre-established use restrictions… the motivation seems to be against their combination due to their inconsistent teachings. Indeed, as mentioned above, Batlle discloses an active card that may be deactivated under certain circumstances and Kaye discloses, at least according to the Office Action, an inactive card that may be activated under certain circumstances. Thus, both of these references teach away from their combination by proposing mutually exclusive modes of use.


Examiner respectfully disagrees and initially reminds applicant that it has been held that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); see Ex parte Wright Appeal 2006-000003, slip op. at 8 (BPAI Apr. 6, 2006) (informative opinion); In re Merck  & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) and further that simply that there are differences between two references is insufficient to establish that such references "teach away" from any combination thereof.  In re Beattie, 974 F.2d 1309, 1312-13, 24 USPQ2d 1040, 1042 (Fed. Cir. 1992) “We will not read into a reference a teaching away from a [proposed modification when] no such language exists” See Dystar Textilfarben GmbH& Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356,1364 (Fed Cir. 2006). 
“the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).

In this case, Battle does not criticize, discredit, or otherwise discourage the solution claimed for the following reasons:
Paragraph 17 of Batlle discusses that a card can be activated and funded with spending limits and an expiration date and use restrictions
Paragraphs 38-39 of Battle discusses a card module 216 which provides an interface for activating, monitoring and deactivating a configurable card such that in operation, the card module 216 receives the status of activated configurable cards from the transaction processing server 230, including spending limits, account restrictions, current balance and recent transactions. The user may track the status of active configurable cards 240 and deactivate a card as desired. In one embodiment, the card module 216 receives real time alerts from the transaction processing server 230 indicating recent card activity and provides an interface allowing the user to authorize certain transactions when requested in a transaction alert

Therefore, Batlle does not teach away from the claimed solution or the teachings of Kaye as purported by Applicant. 
Applicant further argues:
Kaye suggests that item classifications "will typically include default classifications of items." Column 3, lines 66-67; see also column 3, lines 47- 50 ("If an item is not recognized by an existing database, the user may assign the item an identifier, or a default identifier can be assigned items not recognized."). Thus, Kaye not only fails to teach one of the key limitations of claim 1-i.e., the requirement of providing both a category and an amount for each purchase-but suggests implementing the system in just the opposite way. In other words, Kaye suggests providing default categories for items so that a failure to link an item with a category will not prevent a transaction from being completed.

Examiner respectfully disagrees and notes that providing default categories is merely an alternative to how the system can be used.  It is clearly disclosed throughout Kaye, that “the account holder can provide an item identifier to the system, either as a purchase request or to query the system in anticipation of a purchase at a retailer/merchant” (Col 3, lines 29-32).  “The account holder 112 then assigns the item a classification based upon the information stored in one or more associated databases” (Col 3, Lines 52-55).  In the alternative, “Classifications can be defined by the system, which will typically include default classifications of items”.  Thus, Kaye explicitly discloses that a user can provide classification (category) for each item/ purchase.  

Regardless, even if Kaye did require default classification (which the Examiner does not concede), the provision of user assigned or default classifications still meets the claim requirement of the payment authorization request comprising an amount and a category in which to categorize the transaction which is entered on an app under control of the user.  Regardless of whether or not the user physically enters the category or it is automatically populated by the system, the request will still comprise the amount and category entered on a mobile app under the control of the user as required by the claims.



Applicant further argues:
Kaye and Batlle were combined, their combined teachings still fail to disclose the invention of claim 1, which specifically requires that a user to contemplate each transaction made using the card by requiring the user to assign a category and an amount to a contemplated purchase at or around the time of each transaction. Neither reference discloses nor suggests either of these requirements for completing a transaction, let alone both of them.

Examiner respectfully disagrees.  As advanced above Column 3, lines 29-32 clearly state “the account holder can provide an item identifier to the system, either as a purchase request or to query the system in anticipation of a purchase at a retailer/merchant”. Therefore, the user assigns a category (“item identifier”) to a contemplated purchase at or around the time of each transaction (“purchase request or…in anticipation of a purchase”).


As to Claim 8, Applicant argues:
Paragraph [0018] is exclusively devoted to "one-time use" cards "for use at a single location or event." There is no indication in this paragraph that the card might be used for more than one successful transaction, let alone that the generic card restrictions referenced in the paragraph might specifically require the user to input both a category and an amount before each purchase. In fact, if anything, this paragraph suggests that the restrictions would be established by an administrator to a group of users, such as employees, to use a card for a specific purpose at a specific location for a single transaction.

Examiner respectfully reminds Applicant that USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous.  Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”).  
 
In this case, multiple transactions are not required by the claim.  The claim sets forth steps for “a single intended transaction”.  The limitation of “each successful transaction”, as broadly and reasonably interpreted, only requires one transaction.  This is disclosed in paragraph 0018 of Batlle.

Applicant further argues:
Kaye fails to disclose establishing account rules that require a user to input both an amount and a category for every purchase in order for the purchase to be approved. Nor does Kaye disclose rejecting "all attempts at purchases other than those for which a payment authorization request is made that comprises both a maximal amount of an intended transaction and a category of the intended transaction." In fact, Kaye fails to disclose either of these requirements of claim 8. With respect to the requirement of inputting an amount, while it is true that Kaye contemplates rejecting a transaction that exceeds a spending threshold, this is not equivalent to requiring that a user input an amount associated with each transaction before the transaction may be approved, and there is no indication in Kaye that its "spending thresholds" do anything more than reject purchases going beyond the threshold, let alone requiring a user to input an amount prior to each successful transaction. 
With respect to the requirement of inputting a classification, Kaye not only fails to disclose this limitation, but its teachings are, if anything, just the opposite. Indeed, Kaye suggests that item classifications "will typically include default classifications of items." Column 3, lines 66-67. Providing default classifications negates any possibility that a user must provide a classification prior to each successful transaction.

Examiner respectfully disagrees. 
With regards to the inputting of an amount, Kaye clearly states that “information pertaining to the identity of the item as well as price is uploaded to the account 130. The account holder 112 then assigns the item a classification based upon the information stored in one or more associated databases…once assigned, the item classification and price are provided to an authorization entity 150 associated with at least one account of the user. The authorization entity 150 determines whether a proposed purchase or inquiry is within a set of defined account rules. Account rules may include spending limits based on available funds, time frame, item classification, or other parameter that furthers the account user's financial goals. Authorization is determined as a function of the price of the item and the classification of the item.” (Col 3, Line 51- Col 4, Line 19).  Therefore, each payment authorization request as disclosed in Kaye comprises an amount and a category as is required by the claims.

With regards to the inputting of a classification, as advanced above, Kaye clearly teaches that a user provides the classification and the default classification is merely an alternative method to be used by the system.  Regardless of whether or not the user physically enters the category or it is automatically populated by the system, the request will still comprise the amount and category entered on a mobile app under the control of the user as required by the claims.

As to Claim 15, Applicant argues:
the invention of claim 15 requires more than the mere application of a spending limit to a debit card. It requires the authorization module to "automatically deactivate" or "deallocate funds" associated with an intended transaction" in the event that the user has failed to select a threshold amount of the intended transaction. Under these circumstances, a transaction will be rejected even if the proposed transaction does not violate pre- established "spending limits" if the user has failed to select an amount for the transaction. Kaye, like Batlle, wholly fails to disclose this feature. 
Similarly, it is known to apply certain use restrictions or account rules, as taught by Kaye, to a debit card. However, the invention of claim 15 also specifically requires the authorization module to "automatically deactivate" or "deallocate funds" associated with an intended transaction" in the event that the user has "failed to select a category for the intended transaction." 

Examiner respectfully disagrees and reminds Applicant that the test for obviousness is what the combined teachings of the references would have fairly suggested to those of ordinary skill in the art, not the ability to combine their specific structures.  See In re Keller, 208 USPQ 871 (CCPA 1981).  Moreover, it is well settled that a conclusion of obviousness may be based on common knowledge and common sense without any specific hint or suggestion in a particular reference.  See In re Boyek, 163 USPQ 545 (CCPA 1969).  In the instant case, there is a clear teaching in Batlle of a payment card being deactivated in accordance with use restrictions.  Kaye clearly teaches that payment amounts and categories must be provided by a user in order for a purchase to be authorized. As advanced in the rejection below, it would have been obvious to one of ordinary skill in the art to modify the authorization module to at least one of automatically deactivate the debit card and deallocate the funds associated with the intended transaction in the event that the user has failed to select a category for the intended transaction or failed to select a threshold amount of the intended transaction as taught by Kaye to ensure proper accounting is made for the purchase amount and purchase categories to determine whether the proposed purchase is within the predefined account rules.



Claim Rejections - 35 USC § 103
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Battle (US Patent Application Publication 2016/0321663) in view of Kaye (US Patent 9,495,703).

As to Claim 1, Batlle discloses a method for controlling spending, the method comprising the steps of:
receiving from a user at a server a plurality of spending categories (Par. 0024), the server comprising one or more central processing units ;
receiving a payment authorization request from the user (par. 0025), wherein the payment authorization request comprises an amount of an intended transaction (Par. 0023) and a category from the plurality of spending categories in which to categorize the intended transaction (Par. 0024), 
in response to receipt of the payment authorization request comprising the category and the amount of the intended transaction from the user, at least one of temporarily activating a debit card under the control of the user and temporarily allocating funds to the debit card for the intended transaction, wherein the debit card automatically defaults to at least one of a zero balance and an inactive status other than for payment authorization requests comprising both a category and an amount of each intended transaction (Par. 0023-0027).
While Batlle discloses compliance with use restrictions (which include separate budget categories), Batlle does not explicitly establish that both the category and the amount of the intended transaction are entered on a mobile application or a web-based application under the control of the user, and wherein the payment authorization request is received from the mobile application or the web-based application.
Kaye teaches a similar computer program product comprising setting a predetermined spending threshold at least one of a plurality of categories, the predetermined spending threshold being indicative of a dollar amount (Col 2, Lines 43-58); accepting from a user a payment authorization request (“purchase request”) via a mobile application (Col 1, Lines 36-46 and Col 3, Lines 29-45) comprising: an amount of an intended purchase (“price”; Col 7, Lines 12-23) and a category in which to categorize the intended purchase (“classification”; Col 3, Line 29- Col 4, Line 10 and Col 7, Lines 12-23); and at least one of temporarily activating a debit card under the control of the user for a predetermined interval of time and transferring funds to a debit card under the control of the user in response to the payment authorization request, wherein the debit card defaults to at least one of an inactive status and a zero balance other than during temporary activation periods corresponding to user payment authorization requests, wherein the debit card declines any and all payment authorization requests unless the user has provided a category for the intended purchase (Col 3, Lines 56-65) and wherein the debit card only reactivates temporarily upon accepting a payment authorization request comprising a category for the intended purchase (Col 4, lines 11-40; Examiner considers the default status of the payment method to be inactive until the purchase is authorized by the authorization entity 150. Since the payment method cannot be used unless authorized, the payment method is inactive (or in a ‘decline’ state). When the purchase is authorized, it is done so temporarily for the authorized purchase. Once the purchase has been completed, the payment methods return to an ‘inactive’ or ‘decline’ status). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the purchase authorization to require a user-provided category for the intended purchase as taught by Kaye to more accurately categorize the purchase and allow the authorization entity to appropriately determine whether a proposed purchase is within the predefined account rules.

As to Claim 2, Batlle discloses the method of claim 1, further comprising receiving from the user a predetermined spending threshold for at least one of a plurality of spending categories (Par. 0024).

As to Claim 3, Batlle discloses the method of claim 1, wherein the step of at least one of temporarily activating a debit card under the control of the user and temporarily allocating funds to the debit card for the intended transaction comprises at least one of temporarily activating a debit card under the control of the user and temporarily allocating funds to the debit card for the intended transaction for a predetermined time period (Par. 0023-0024).

As to Claims 4-5, Batlle discloses the system wherein deactivation of a card can be triggered automatically due to the passage of a certain amount of time (Par. 0027) , but does not disclose any operational significance as to the specific amount of time or explicitly disclose wherein the predetermined interval of time is one hour. The Examiner takes Official notice that setting the interval of time to be one hour is a reasonable amount of time to execute a purchase. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined amount of time to be one hour as this is merely application of skill producing expected and predictable results.

As to Claim 6, Batlle discloses the method of claim 3, further comprising, following the predetermined time period, automatically deactivating the debit card to prevent the intended transaction from entering (Par. 0027).

As to Claim 7, Batlle discloses the method of claim 1, wherein the payment authorization request comprises use of a virtual account number associated with a virtual account (Par. 0021-0022).

As to Claim 8, Batlle discloses a method for controlling spending, the method comprising the steps of:
receiving a payment authorization request from a user (Par. 0025), 
in response to receipt of the payment authorization request, allocating funds to the debit card solely for the single intended transaction (Claim 18: “single use payment tab”), wherein the debit card is configured to reject all attempts at purchases other than those for which a payment authorization request is made that comprises both a maximal amount of an intended transaction and a category of the intended transaction (e.g. “card restrictions”, “spending limit” Par. 0018), and wherein each successful transaction using the debit card requires a separate sequence in which a payment authorization request comprising both a maximal amount and a category from the plurality of spending categories is received prior to each successful transaction (Par. 0023).
However, Batlle does not explicitly disclose wherein the payment authorization request comprises an amount of a single intended transaction comprising one or more items and a category from the plurality of spending categories in which to categorize the single intended transaction, wherein the category and the amount of the single intended transaction is entered on a mobile application or a web-based application under the control of the user, and wherein the payment authorization request is received from the mobile application or the web-based application (); wherein the step of in response to receipt of the payment authorization request comprising the category and the maximal amount of the single intended transaction from the user, allocating funds to the debit card solely for the single intended transaction comprises temporarily allocating funds to the debit card solely for the single intended transaction.
Kaye teaches a similar computer program product comprising setting a predetermined spending threshold at least one of a plurality of categories, the predetermined spending threshold being indicative of a dollar amount (Col 2, Lines 43-58); accepting from a user a payment authorization request (“purchase request”) via a mobile application (Col 1, Lines 36-46 and Col 3, Lines 29-45) comprising: an amount of an intended purchase (“price”; Col 7, Lines 12-23) and a category in which to categorize the intended purchase (“classification”; Col 3, Line 29- Col 4, Line 10 and Col 7, Lines 12-23); and make automatic allocations upon receiving a payment request (Col 2, Lines 39-42).It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the purchase authorization to require a user-provided category for the intended purchase and make automatic allocation upon receiving said payment request for the transaction as taught by Kaye to more accurately categorize the single purchase and allow the authorization entity to appropriately determine whether a proposed single purchase is within the predefined account rules.

As to Claim 10, Batlle discloses the method of claim 9, wherein the step of temporarily allocating funds to the debit card solely for the single intended transaction comprises temporarily allocating funds to the debit card solely for the single intended transaction for a predetermined time period (Par. 18 and Claim 18).

As to Claims 11-12, Batlle discloses the system wherein deactivation of a card can be triggered automatically due to the passage of a certain amount of time (Par. 0027) , but does not disclose any operational significance as to the specific amount of time or explicitly disclose wherein the predetermined interval of time is one hour. The Examiner takes Official notice that setting the interval of time to be one hour is a reasonable amount of time to execute a purchase. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined amount of time to be one hour as this is merely application of skill producing expected and predictable results.

As to Claim 13, Batlle discloses the method of claim 8, further comprising receiving at least one spending threshold associated with at least one of the plurality of spending categories from the user (Par. 0023).

As to Claim 14, Batlle discloses the method of claim 13, further comprising receiving a spending threshold for each of the plurality of spending categories from the user (Par. 0023).

As to Claims 15-16, Batlle discloses a system for improving spending habits, comprising:
one or more processors (Par. 0028);
a computer readable memory operably coupled with the one or more processors (Par. 0028);
a receiver module configured to electronically receive a payment authorization request from a user (Par. 0025), the payment authorization request comprising a category selected from a plurality of categories and a threshold amount of an intended transaction (Par. 0024);
an authorization module configured to at least one of activate a debit card under control of the user and allocate funds to the debit card for the intended transaction (Par. 0021-0023).
wherein the card may be deactivated automatically in accordance with use restrictions (e.g., upon depletion of allocated funds, passage of time, or reaching a limit on the card, such as number of uses)(Par. 0027).
However, Batlle does not explicitly wherein the authorization module is further configured to at least one of automatically deactivate the debit card and deallocate the funds associated with the intended transaction in the event that the user has failed to select a category for the intended transaction or failed to select a threshold amount of the intended transaction.
Kaye teaches a similar computer program product comprising setting a predetermined spending threshold at least one of a plurality of categories, the predetermined spending threshold being indicative of a dollar amount (Col 2, Lines 43-58); providing authorization, block, freeze, or rejection of a purchase based on the set of rules of the authorization module which includes, but is not limited to, classification of the purchase, spending limits, and time frame(“classification”; Col 3, Line 29- Col 5, Line 20 and Col 7, Lines 12-23).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the authorization module is further configured to at least one of automatically deactivate the debit card and deallocate the funds associated with the intended transaction in the event that the user has failed to select a category for the intended transaction or failed to select a threshold amount of the intended transaction as taught by Kaye to ensure proper accounting is made for the purchase amount and purchase categories to determine whether the proposed purchase is within the predefined account rules.
As to Claim 17, Batlle discloses the system wherein deactivation of a card can be triggered automatically due to the passage of a certain amount of time (Par. 0027) , but does not disclose any operational significance as to the specific amount of time or explicitly disclose wherein the predetermined interval of time is no more than one hour. The Examiner takes Official notice that setting the interval of time to be no more than one hour is a reasonable amount of time to execute a purchase. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the predetermined amount of time to be no more than one hour as this is merely application of skill producing expected and predictable results.

As to Claim 18, Batlle discloses the system of claim 15, wherein the system further comprises a remote server, and wherein the remote server comprises the one or more processors (Par. 0015 and 0061-0066).

As to Claim 19, Batlle discloses the system of claim 15, wherein the system further comprises a mobile application running on a mobile wireless computing device (Par. 0015 and 0061-0066).

As to Claim 20, Batlle discloses the system of claim 15, wherein the system further comprises a web- based application under control of the user (Par. 0015 and 0061-0066).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297. The examiner can normally be reached M-F 7a-4:30p MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        10/11/2022